DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael M. Hall (Reg. No. 43,653) on 04/09/2021.  

The application has been amended as follows:

Claim 1. (Currently amended) A computing device comprising:
one or more processors; and
storage comprising instructions executable by the one or more processors to operate a content decryption component configured for a first digital rights management technology (DRM-1) to present content protected by a second digital rights management technology (DRM-2), the instructions being executable to
	receive, at an application executing on the computing device, a request to present content protected by the DRM-2,
receive, at a DRM-1 content decryption component of the computing device, a request from the application executing on the computing device for a DRM-2 license acquisition challenge,
	forward the request to a DRM-2 license acquisition challenge generator,
	receive, from the DRM-2 license acquisition challenge generator, the DRM-2 license acquisition challenge and DRM-2 state information,
	send the DRM-2 license acquisition challenge to the application and locally retain the DRM-2 state information at the storage of the computing device,

	generate a DRM-1 license acquisition challenge incorporating the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information by packaging the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information into DRM-1 form, 
	send the DRM-1 license acquisition challenge to a remote DRM-1 license acquisition server, 
	receive from the remote DRM-1 license acquisition server a DRM-1 license acquisition response comprising a key and a license policy comprising a license to present the content protected by the DRM-2, the key and license being provided by a DRM-2 key and policy exporter of the DRM-1 license acquisition server,

decrypt content received via the application according to the license policy and using the key, and
	output the content via the computing device. 

Claim 13. (Currently amended) A computing system configured to import into a first DRM technology (DRM-1) keys and policies for content protection from a second DRM technology (DRM-2), the computing system comprising
one or more processors; and
storage comprising instructions executable by the one or more processors to
	receive, at an application executing on the computing device, a request to present content protected by the DRM-2,
receive, at a DRM-1 content decryption component of a client computing device for DRM-1, a request from the application executing on the client computing device for a DRM-2 challenge,
	forward the request to a DRM-2 license acquisition challenge generator,
	receive from the DRM-2 license acquisition challenge generator a DRM-2 license acquisition challenge and DRM-2 state information,
	send the DRM-2 license acquisition challenge to the application and store the DRM-2 state information at the storage of the computing system,
	receive from the application a DRM-2 license acquisition response to the DRM-2 license acquisition challenge,
	generate a DRM-1 license acquisition challenge incorporating the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information by packaging the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information into DRM-1 form, 
	send the DRM-1 license acquisition challenge to a remote DRM-1 license acquisition server, 
receive, at the remote DRM-1 license acquisition server, the DRM-1 license acquisition challenge,
		send the DRM-1 license acquisition challenge to a DRM-2 Key and Policy Exporter,
		receive from the DRM-2 Key and Policy Exporter a key and a license policy comprising a license to present the content protected by the DRM-2, the key and license policy being provided by a DRM-2 key and policy exporter of the DRM-1 license acquisition server, 
generate, at the remote DRM-1 license acquisition server, a DRM-1 license acquisition response comprising the key and the license policy, 
		send the DRM-1 license acquisition response to the DRM-1 content decryption component of the client computing device, 

	decrypt, at the DRM-1 content decryption component of the client computing device, content received via the application according to the license policy and using the key, and
output the content via the computing device. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to presenting content that are protected by multiple DRMs. Specifically, the present claims involve a computing system configured to import into a first DRM technology (DRM-1) keys and policies for content protection from a second DRM technology (DRM-2), an application of a client computing device receives a request to present content protected by the DRM-2, a DRM-1content decryption component of the client computing device receives a request from the application for a DRM-2 challenge, the DRM-1content decryption component then forwards the request to a DRM-2 license acquisition challenge generator, receive a DRM-2 license acquisition challenge and DRM-2 state information from the DRM-2 license acquisition challenge generator, send the DRM-2 license acquisition challenge to the application and store the DRM-2 state information at the storage of the client computing system, receives a DRM-2 license acquisition response to the DRM-2 license acquisition challenge from the application, generates a DRM-1 license acquisition challenge incorporating the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information by packaging the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information into DRM-1 form,  send the DRM-1 license acquisition challenge to a remote DRM-1 license acquisition server, the remote DRM-1 license acquisition server then receives the DRM-1 license acquisition challenge, send the DRM-1 license acquisition challenge to a DRM-2 Key and Policy Exporter, receive from the DRM-2 Key and Policy Exporter a key and a license policy comprising a license to present the content protected by the DRM-2, generate a DRM-1 license acquisition response comprising the key and the license policy, send the DRM-1 license acquisition response to the DRM-1 content decryption component of the client computing device, DRM-1 content decryption component of the client computing device decrypts content received via the application according to the license policy and using the key, and output the content via the client computing device.
The closest prior art of Nadell US20130340085A1 (“Nadell et al.”) discloses receive, at an application executing on the computing device, a request to present content protected by the DRM-2, (para 10),  receive, at a DRM-1 content decryption component of a client computing device for DRM-1, a request from the application executing on the client computing device for a DRM-2 challenge, (Fig. 2 items 2010, 2020 paras 0041-0042), receive from the DRM-2 Key and Policy Exporter a key and a license policy comprising a license to present the content protected by the DRM-2, the key and license policy being provided by a DRM-2 key and policy exporter of the DRM-1 license acquisition server, (para 0057),  generate, at the remote DRM-1 license acquisition server, a DRM-1 license acquisition response comprising the key and the license policy, (para 0057) send the DRM-1 license acquisition response to the DRM-1 content decryption component of the client computing device, (para 0057), decrypt, at the DRM-1 content decryption component of the client computing device, content received via the application according to the license policy and using the key, and (paras 0057-0060), output the content via the computing device. (Fig. 7; para 10).
However, the prior art does not disclose forward the request to a DRM-2 license acquisition challenge generator, receive from the DRM-2 license acquisition challenge generator a DRM-2 license acquisition challenge and DRM-2 state information, send the DRM-2 license acquisition challenge to the application and store the DRM-2 state information at the storage of the computing system, receive from the application a DRM-2 license acquisition response to the DRM-2 license acquisition challenge, generate a DRM-1 license acquisition challenge incorporating the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information by packaging the DRM-2 license acquisition challenge, the DRM-2 license acquisition response, and the DRM-2 state information into DRM-1 form, send the DRM-1 license acquisition challenge to a remote DRM-1 license acquisition server, receive, at the remote DRM-1 license acquisition server, the DRM-1 license acquisition challenge, send the DRM-1 license acquisition challenge to a DRM-2 Key and Policy Exporter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685